Case 2:20-cv-01143-DLR Document 108 Filed 08/18/20 P
UNITED STATES DISTRICT COURT

XX] Evidentiary Hearing

Arizona Democratic Party, et al. vs. Katie Hobbs, et al.

L] PLAINTIFF

 

 
 
  
  
  

 

___ LODGED
RECEIVED ____ COPY

 

  

CV-20-01143-PHX-DLR

| DEFENDANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit No. Marked Admitted Description
Blisjeo EKXCEST) 8/3/20 Expert Report of Professor Lonna
101 FH ss-uo. 79°74 ¥| Atkeson
"" | Apache County Recorder, Edison
| (x Xo Wauneka’s Response to the State’s First
102 Set of Interrogatories and RFP
Problem Ballot Control Sheet (Apache
103 ¢|18|a0 County) ,
Coconino County Recorder’s Response to
#| (w| Qx>__‘| State’s First Set of interrogatories, RFA,
104 and RFP
/ Suzanne Saniz’ Answers to State’s First
| 3 JO _| Set of interrogatories, RFA, and RFP
105 (Santa Cruz County)
106 S| ix| = Suzanne Sainz’ Verification of Answers
107 ¥ | Ly ao Declaration of Christopher J. Roads
wl oe 2020-06-26 — No signatures 2012-
108 S| \ §| gx 2018.xlsx (Pima County)
Citizens Clean Elections Commission -
%| is . Vote By Mail available at
16} 0 https://www.azcleanelections.gov/en/how-
109 to-vote/early-voting/vote-by-mail
| Bylaws of the Arizona Democratic Party,
110 ¥| 181 9° as Restated and Amended May 30, 2020
The Charter & The Bylaws of the
g | i ¥ d° | Democratic Party of the United States,
111 August 25, 2018
AZ Dems membership website available
at
4| (% | pO https://secure.actblue.com/donate/activate-
membership?refcode=web_home&amount
112 =25 &recurring=1

 

 

 

DISTRICT OF ARIZONA AUG 18 2020
CIVIL EXHIBIT LIST CLANK U 8 Dlar ROT eaeNt
aY___s. DEPUTY
XX] Non-Jury Trial LI Jury Trial

 

 
 

Case 2:20-cv-01143-DLR Document 108 Filed 08/18/20 Page 2 of 2

 

 

 

Exhibit No. Marked Admitted Description
fo 12-19-19 Email from Katie Hobbs to
113 BASF? | Herschel Fink
| Uf. 8-2-19 Email from Chris Roads to Sambo
114 %| ( &| ao Dul

 

 

 

 

 
